[SUTHERLAND ASBILL & BRENNAN LLP] STEPHEN R. ROTH DIRECT LINE: 202.383.0158 Internet: steve.roth@sutherland.com March 2, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Kansas City Life Insurance Company and Kansas City Life Variable Annuity Separate Account (File No. 333-52290) Commissioners: On behalf of Kansas City Life Insurance Company and Kansas City Life Variable Annuity Separate Account, we have attached for filing Post-Effective Amendment No.19 (the “Amendment”) to the Account’s Registration Statement on Form N-4 for certain variable annuity contracts.The Amendment is being filed pursuant to paragraph (a) of Rule 485 under the Securities Act of 1933, as amended, to update information concerning the Guaranteed Minimum Withdrawal Benefit. If you have any questions or comments regarding the Amendment, please call the undersigned at (202) 383-0158 or Lorna MacLeod at (202) 383-0817. Sincerely, By: /s/ Stephen E. Roth Stephen E. Roth Attachment cc: Marc Bensing Lorna MacLeod, Esq.
